DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 12/02/2021 regarding application 17/068,523. In Applicant’s amendment:
Claims 1-9, 11-13 and 15 have been amended.
Claims 16-20 have been added as new claims.
	Claims 1-20 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 12/02/2021 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Applicant’s arguments, see page 9, filed on 12/02/2021, with respect to the Claim Objection for Claim 8 have been fully considered and is found to be persuasive. 
		The Claim Objection for Claim 8 is withdrawn.
4. 		Applicant’s arguments, see page 9, filed on 12/02/2021, with respect to the 35 U.S.C. § 101 rejection of Claims 1-20 have been fully considered and is found to be not persuasive. 
		The 35 U.S.C. § 101 rejection of Claims 1-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
5.		Applicant’s arguments, see pages 9-12, filed on 12/02/2021, with respect to the 35 U.S.C. § 103 rejection of Claims 1-5, 7, 9-10 and 12-15 have been fully considered and is found to be persuasive. 	
		The 35 U.S.C. § 103 rejection of Claims 1-5, 7, 9-10 and 12-15 is withdrawn. See Examining Claims with Respect to Prior Art section shown below.

Priority
6.		The Examiner has noted the Applicants claiming Priority from 371 of PCT/US2016/016505 	Application with a filing date of 02/04/2016 and a Continuation of 16/075419 application filed 	on 08/03/2018. The earliest effective filing date for this case is 02/04/2016.

Response to 35 U.S.C. § 101 Arguments
7.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-20 have been fully considered but they are found not persuasive (see Applicant Remarks, Page 9, dated 12/02/2021). Examiner respectfully disagrees.
		Argument #1:
(A).	Applicant argues that Claims 1-20 do not recite an abstract idea, law of nature, or natural phenomenon under step 2A prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Page 9, dated 12/02/2021). Examiner respectfully disagrees.
In response, these abstract idea limitations (as identified as shown below in the 35 U.S.C. § 101 analysis), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
		Additionally and/or alternatively, these abstract idea limitations (as identified above in 	bold), under their broadest reasonable interpretation of the claims as a whole, cover performance 	of their limitations as “Mental Processes” which pertains to concepts performed in the human 	mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or via the use of 	pen and paper as a physical aid.
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 as well as Frequently Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping (emphasis added).
That is, other than reciting (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or “Mental Processes” which pertains to concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or using pen and/or paper as a physical aid.
Moreover, the mere recitation of computer components such as (e.g., “a processing resource”, “a processor” and “a machine-readable storage medium”) does not take the claims out of “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Dependent Claims 2-8, 10-12 and 14-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1, 9 and 13. 
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
	Accordingly it appears that what is argued here is an improvement in the 	business process itself, as an entrepreneurial objective, [argued here as 	“optimizing the created 	schedule in order to balance competing weights, schedules and availability of each block of 	the set of blocks to find time that avoids conflicts with other blocks of the set of blocks,  which 	includes moving at least one block associated with a lighter weight in the schedule before a block 	associated with a greater weight”] not a clear and deliberate technological solution improving the 	computer itself or another technological field (see comparison to the unpersuasive 	argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 	115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 	2015, 	2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. 	Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data”, 	“analyzing data”, “displaying data”], yet do not present any clear, genuine technological 	improvement, in how 	computers carry out basic functions as 	scrutinized by 	the Federal 	Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 	August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” 	page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at 	*5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, but not clearly, deliberately and sufficiently showing how claimed rules via executing an optimization algorithm automatically and without human intervention themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
- Courts have also made the distinction between an entrepreneurial objective or solution, instead of a clear and deliberate technological improvement (see for example “Versata” p.1683 first ¶, p.1701 last ¶ and p.1702 third to last ¶ unpersuasively argument that by utilizing fewer tables and searches than prior-art software, the claims dramatically improved the computer performance).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”:
- “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to perform the function of “optimizing the created schedule in order to balance competing weights, schedules and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, which includes moving at least one block associated with a lighter weight in the schedule before a block associated with a greater weight”, that could only be performed intuitively by a human based on human's knowledge and experience in calendar and/or appointment scheduling.
Independent Claims 1, 9 and 13 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) in conjunction with the limitations are no more than mere instructions to apply the exception using computer components (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1, 9 and 13 for example which demonstrate (1) mere data gathering such as (e.g., “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 1) & “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 9) & “receive, by the processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13) & “receive, by the processor, an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-8, 10-12 and 14-20 recite additional elements such as (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) that in conjunction with these claim limitations are mere instructions to 	implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Dependent Claims 12, 14 and 16-17 for example which demonstrate (1) mere data gathering such as (e.g., “receive a constraint defining a maximum amount of time for a particular type of event during the predetermined time period” (see Dependent Claim 12) & “receive a user constraint defining a date and a time for at least one event in the set of events” (see Dependent Claim 14) & “receiving an updated temporal constraint corresponding to a change in a first scheduled event included in the schedule” (see Dependent Claims 16-17)) & (2) updating activity logs such as (e.g., “updating the schedule based on the set of temporal constraints and the updated temporal constraint” (see Dependent Claims 16-17)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 101
8.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-20 shown below.

9.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without 
Step 1: Claims 1-20 are each focused to a statutory category namely a “method” or a “process” (Claims 1-8, 16 and 19), a “system” or an “apparatus” (Claims 9-12, 17 and 20) and a “non-transitory machine-readable storage medium” or an “article of manufacture” (Claims 13-15 and 18).
Step 2A Prong One: Independent Claims 1, 9 and 13 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 9);
“” (see Independent Claim 9);
“receiving, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claims 1, 9 and 13);
“interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint, ” (see Independent Claims 1, 9 and 13);
“generate a set of blocks based on the interpreted set of temporal constraints, wherein each block in the set of blocks includes a preliminary scheduled time and date for at least one event of the one or more event within the time period and has at least one weight that corresponds to an importance of the at least one event” (see Independent Claim 9);
“create, based on the set of temporal constraints and the weight of each block in the set of blocks, a schedule including each block in the set of blocks, to meet the time requests for the user during a given time period” (see Independent Claim 9);
 “generating, , a set of blocks based on the interpreted set of temporal constraints, wherein each block in the set of blocks corresponds to an event of the one or more events to be scheduled during the predetermined time period and each block has a weight, and wherein the weight corresponds to an importance of the event” (see Independent Claims 1, 9 and 13);
“creating, based on the set of temporal constraints and the weight of each block in the set of blocks, a schedule including each block in the set of blocks, wherein the schedule includes the minimum period of uninterrupted time for the primary job responsibility of the user” (see Independent Claims 1, 9 and 13);
“optimizing, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoid conflicts with other blocks of the set of blocks, wherein the optimization includes moving at least one block associated with a lighter weight in the schedule before a block associated with a greater weight” (see Independent Claims 1, 9 and 13);
“receive, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13)
“interpret, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint, ” (see Independent Claim 13)
“generate, a set of blocks based on temporal constraints, wherein each block in the set of blocks includes a preliminary scheduled time and date for at least one event within the predetermined time period and a weight” (see Independent Claim 13)
“create, based on the set of temporal constraints and the weight of each block of the set of blocks, a schedule including each block in the set of locks, wherein the schedule includes the first event scheduled for at least the minimum period of time” (see Independent Claim 13)
“optimize, the created schedule  to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” (see Independent Claim 13)
“receive, , an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13)
“determine, based on the set of temporal constraints and the updated temporal constraint, a second schedule, wherein at least one block associated with a lighter weight is moved in the second schedule before a block associated with a greater weight” (see Independent Claim 13)
These abstract idea limitations (as identified above in bold), under their broadest Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
		Additionally and/or alternatively, these abstract idea limitations (as identified above in 	bold), under their broadest reasonable interpretation of the claims as a whole, cover performance 	of their limitations as “Mental Processes” which pertains to concepts performed in the human 	mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or via the use of 	pen and paper as a physical aid.
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 as well as Frequently Asked Questions (FAQs) on the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) that certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping (emphasis added).
That is, other than reciting (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or “Mental Processes” which pertains to concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or using pen and/or paper as a physical aid.
Moreover, the mere recitation of computer components such as (e.g., “a processing resource”, “a processor” and “a machine-readable storage medium”) does not take the claims Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Dependent Claims 2-8, 10-12 and 14-20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1, 9 and 13. 
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings in order to create schedules using temporal constraints using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a processing resource” (see Independent Claim 9);
“a machine-readable storage medium comprising instructions executable by the processing resource” (see Independent Claim 9);
“receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claims 1, 9 and 13);
“interpreting, by the processor, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint, through machine learning” (see Independent Claims 1, 9 and 13);
“generate a set of blocks based on the interpreted set of temporal constraints, wherein each block in the set of blocks includes a preliminary scheduled time and date for at least one event of the one or more event within the time period and has at least one weight that corresponds to an importance of the at least one event” (see Independent Claim 9);
“create, based on the set of temporal constraints and the weight of each block in the set of blocks, a schedule including each block in the set of blocks, to meet the time requests for the user during a given time period” (see Independent Claim 9);
 “generating, by the processor, a set of blocks based on the interpreted set of temporal constraints, wherein each block in the set of blocks corresponds to an event of the one or more events to be scheduled during the predetermined time period and each block has a weight, and wherein the weight corresponds to an importance of the event” (see Independent Claims 1, 9 and 13);
“creating, by the processor, based on the set of temporal constraints and the weight of each block in the set of blocks, a schedule including each block in the set of blocks, wherein the schedule includes the minimum period of uninterrupted time for the primary job responsibility of the user” (see Independent Claims 1, 9 and 13);
“optimizing, by the processor, the created schedule using an optimization algorithm to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoid conflicts with other blocks of the set of blocks, wherein the optimization includes moving at least one block associated with a lighter weight in the schedule before a block associated with a greater weight” (see Independent Claims 1, 9 and 13);
“receive, by the processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13)
“interpret, by the processor, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint, through machine learning” (see Independent Claim 13)
“generate, by the processor, a set of blocks based on temporal constraints, wherein each block in the set of blocks includes a preliminary scheduled time and date for at least one event within the predetermined time period and a weight” (see Independent Claim 13)
“create, by the processor, based on the set of temporal constraints and the weight of each block of the set of blocks, a schedule including each block in the set of locks, wherein the schedule includes the first event scheduled for at least the minimum period of time” (see Independent Claim 13)
“optimize, by the processor, the created schedule using an optimization algorithm to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” (see Independent Claim 13)
“receive, by the processor, an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13)
“determine, by the processor, based on the set of temporal constraints and the updated temporal constraint, a second schedule, wherein at least one block associated with a lighter weight is moved in the second schedule before a block associated with a greater weight” (see Independent Claim 13)
Independent Claims 1, 9 and 13 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) in conjunction with the limitations are no more than mere instructions to apply the exception using computer components (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
 Independent Claims 1, 9 and 13 for example which demonstrate (1) mere data gathering such as (e.g., “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 1) & “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 9) & “receive, by the processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13) & “receive, by the processor, an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-8, 10-12 and 14-20 recite additional elements such as (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) that in conjunction with these claim limitations are mere instructions to 	implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Dependent Claims 12, 14 and 16-17 for example which demonstrate (1) mere data gathering such as (e.g., “receive a constraint defining a maximum amount of time for a particular type of event during the predetermined time period” (see Dependent Claim 12) & “receive a user constraint defining a date and a time for at least one event in the set of events” (see Dependent Claim 14) & “receiving an updated temporal constraint corresponding to a change in a first scheduled event included in the schedule” (see Dependent Claims 16-17)) & (2) updating activity logs such as (e.g., “updating the schedule based on the set of temporal constraints and the updated temporal constraint” (see Dependent Claims 16-17)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both using an optimization algorithm”, “processor”, “a processing resource” and “a machine-readable storage medium”) are generally linking the use of the judicial exception to a particular technological environment or field of use of monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1, 9 and 13 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “optimization algorithm” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “optimize the crated schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, where includes moving at least one block associated with a  lighter weight in the schedule before a block associated with a greater weight” & “optimize, the created schedule to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Independent Claims 1, 9 and 13: The additional element of the “machine learning” in Independent Claims 1, 9 and 13, merely narrow the abstract ideas concerning “interpreting, the set of temporal constraints by converting the received set of temporal constraints to one or more logic statements with at least the first constraint” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Independent Claims 1, 9 and 13 for example which demonstrate (1) mere data gathering such as (e.g., “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 1) & “receiving, by a processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 9) & “receive, by the processor, a set of temporal constraints, associated with one or more events, corresponding to a predetermined time period for a user, wherein the set of temporal constraints includes a first constraint defining a minimum period of uninterrupted time for an event, of the one or more events, including a primary job responsibility of the user” (see Independent Claim 13) & “receive, by the processor, an updated temporal constraint corresponding to a change in a scheduled event included in the schedule” (see Independent Claim 13)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-8, 10-12 and 14-20 recite additional elements such as (e.g., “using an optimization algorithm”, “machine learning”, “a processor”, “a processing resource” and “a machine-readable storage medium”) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, there are certain limitations particularly in Dependent Claims 12, 14 and 16-17 for example which demonstrate (1) mere data gathering such as (e.g., “receive a constraint defining a maximum amount of time for a particular type of event during the predetermined time period” (see Dependent Claim 12) & “receive a user constraint defining a date and a time for at least one event in the set of events” (see Dependent Claim 14) & “receiving an updated temporal constraint corresponding to a change in a first scheduled event included in the schedule” (see Dependent Claims 16-17)) & (2) updating activity logs such as (e.g., “updating the schedule based on the set of temporal constraints and the updated temporal constraint” (see Dependent Claims 16-17)) which reflects insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 19-20: The additional element of “automatically” feature in Dependent Claims 19-20, merely narrow the abstract ideas concerning “detecting an interruption in the scheduled block in the schedule by performing analysis on a call log or an email client” in order to create schedules using temporal constraints by requiring the use of software to tailor information and provide it to the user on a computer. This reflects mere instructions to apply a judicial exception on a computer (see MPEP § 2106.05 (f)). These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for monitoring and analyzing temporal constraints and a weight of each block in the set of blocks for creating schedules where the schedule includes the minimum period of uninterrupted time for a primary job responsibility of the user in the field of calendar and/or appointment scheduling (see MPEP § 2106.05 (h)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Thirdly, from Applicant’s Original Specification, see the following generic hardware and/or software components described herein comprising: See Applicant’s Original Specification ¶ [0032]; ¶ [0035] & ¶ [0037] & ¶ [0043].
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Examining Claims with Respect to Prior Art
11.		Independent Claims 1, 9 and 13 are allowable only over the prior art rejections. 	Therefore, Claims 1-20 are only allowable only over the prior art rejections.
		Examiner interprets based upon the claim limitations that there is no disclosure in the 	existing prior art or any new art that discloses the features relating in Independent Claims 1, 9 	and 13 to:
“optimizing, by the processor, the created schedule using an optimization algorithm to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, wherein the optimization includes moving at least one block associated with a lighter weight in the schedule before a block associated with a greater weight”
	The closest prior arts of record are:
1) US PG Pub (US 2015/0317582 A1) – Optimizing Task Recommendations in Context-Aware Mobile Crowdsourcing – to Nath
2) US PG Pub (US 2016/0379175 A1) – System and Method for Automated Optimized Personal Task Scheduling and Targeted Advertising – Bhattacharya;
3) US PG Pub (US 2013/0197957 A1) – System and Apparatus for Generating Work Schedules – Nudd.
	Regarding the Nath reference, Nath teaches allowing the workers to choose any task they want, the Context-Aware Crowdsourced Task Optimizer uses machine learning to train predictive models that are used to determine which workers are most likely to complete particular tasks (or bundles of two or more tasks) successfully, and then to assign or recommend tasks and task bundles to workers most likely to complete those tasks. The machine learning techniques consider each workers history and behavior with respect to task types, task completion rates, contexts such 
However, Nath either individually nor in combination does not teach or suggest the following:
“optimizing, by the processor, the created schedule using an optimization algorithm to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, wherein the optimization includes moving at least one block associated with a lighter weight in the schedule before a block associated with a greater weight”
	Regarding the Bhattacharya reference, Bhattacharya teaches that unlike the prior personal task scheduling systems, the proposed system uses optimization algorithms and computer programs when creating a time schedule of tasks. In order to schedule individual tasks, the system takes into account multiple constraints controllable by the user. Basic constraints include individual task's deadline, start-time, minimum and maximum time-chunks for task fragments, relative priority of tasks (in case of time-collision), etc. Further constraints may include user's general preferences regarding individual task or group of tasks. 
	However, Bhattacharya either individually nor in combination does not teach or suggest the following:
“optimizing, by the processor, the created schedule using an optimization algorithm to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, wherein the optimization includes moving at least one block associated with a lighter weight in the schedule before a block associated with a greater weight”
Regarding the Nudd reference, Nudd teaches that the worker candidates may be transmitted and displayed, such in the web portal displayed on a work station or tablet computer. A worker selection may then be received and the selected worker associated with the shift. The shift record may be created or updated to indicate the selected worker and the selected worker's record may be updated to indicate the assignment. In some embodiments, selection of a worker may be automatic, such as random or algorithmic selection from among the candidate workers. The optimization or matching criteria may include some or all the ranking criteria described above. 
	However, Nudd either individually nor in combination does not teach or suggest the following:
“optimizing, by the processor, the created schedule using an optimization algorithm to balance competing weights, schedules, and availability of each block of the set of blocks to find time that avoids conflicts with other blocks of the set of blocks, wherein the optimization includes moving at least one block associated with a lighter weight in the schedule before a block associated with a greater weight”
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US Patents and/or US PG Publication Documents
US Patent # (US 8,666,795 B2) – Systems and Methods of Automatically Scheduling a Workforce;
US PG Pub (US 2014/0114717 A1) – Task Schedule Modification;
US PG Pub (US 2011/0125539 A1) – Systems and Methods for Multi-Resource Scheduling;
US PG Pub (US 2015/0317582 A1) – Optimizing Task Recommendations in Context-Aware Mobile Crowdsourcing;
US PG Pub (US 2016/0379175 A1) – System and Method for Automated Optimized Personal Task Scheduling and Targeted Advertising;
US Patent # (US 9,406,052 B2) – Resource Scheduling and Monitoring;
US Patent # (US 8,190,463 B2) – System and Method for Managing Mobile Workers;
US Patent # (US 8,768,738 B2) – Methods and Systems for Scheduling Complex Work Orders for a Workforce of Mobile Service Technicians;
US PG Pub (US 2005/0004828 A1) – System and Method for Preference Scheduling of Staffing Resources;
US PG Pub (US 2015/0339619 A1) – Automatically Updating Work Schedules;
US PG Pub (US 2013/0197957 A1) – System and Apparatus for Generating Work Schedules;
US PG Pub (US 2009/0089133 A1) – Integrated Calendar and Task Scheduler;
US PG Pub (US 2008/0222529 A1) – Method and Computer Program Product for Automatic Management of Movable Time in Calendars;
US PG Pub (US 2009/0288031 A1) – Time Block Planning;
US PG Pub (US 2008/0195455 A1) – Electronic Device and Method of Scheduling Calendar Events;
US Patent # (US 8,346,590 B2) – Automatically Schedule and Re-Schedule Meetings Through Search Interface
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.


		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        /BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683